Citation Nr: 0633353	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for 
tinnitus, left ear. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran's active military service was from July 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which granted service 
connection for tinnitus and assigned a noncompensable 
evaluation.   

In written statements to the RO dated in October 2003, the 
veteran complained of having disability exhibited by dizzy 
spells, vertigo symptoms, and loss of balance after his neck 
operation.  This appears to be a claim for service 
connection, which has not been developed for appellate review 
and is referred to the RO for appropriate action.  


FINDING OF FACT

Resolving doubt in the veteran's favor, tinnitus, left ear, 
is recurrent.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no 
higher, for tinnitus, left ear, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.655, 4.87, 
Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, proper VCAA notification was made prior 
to issuing the initial unfavorable agency decision.  The RO 
issued a notification letter dated in September 2003 that 
properly provided notice of his claim, and met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with an update 
on the status of his claim, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in an August 2004 statement of 
the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, service records, including Form DD 214, VA 
medical records, specifically VA examination report dated in 
October 2003, and statements from the veteran in support of 
his claim.  As a  VA examination and other evidence are of 
record, the Board finds no further VA examination necessary 
in this case.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

In light of the Board's grant of the veteran's claim for a 
compensable initial evaluation, any defect with respect to 
the effective date portion of the notice will be rectified by 
the RO when effectuating the award, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
above reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The RO granted service connection for tinnitus, left ear, in 
a January 2004 rating decision, and assigned a noncompensable 
evaluation under Diagnostic Code (DC) 6260.  Under DC 6260, 
recurrent tinnitus warrants a 10 percent evaluation.  The 
following three notes follow DC 6260:  Note (1) provides that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Code 6100, 6200 or 6204 or other 
Diagnostic Code except where tinnitus supports an evaluation 
under one of those Diagnostic Codes; Note (2): Assign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head and; Note 
(3): Do not evaluate objective tinnitus (in which the sound 
is audible to other people and has a definite cause that may 
or may not be pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition causing it.  
38 C.F.R. § 4.87 (2006).  

The veteran and his representative appealed the January 2004 
rating decision, asserting that he is entitled to a higher 
initial evaluation.  The Board agrees, based upon the 
findings from the October 2003 VA examination report.  

The October 2003 VA examiner reported that the veteran 
complained of periodic high frequency, variable intensity 
tinnitus in the left ear.  In effect, the record reflects 
that tinnitus recurs during periodic intervals.  Resolving 
doubt in the veteran's favor, the veteran's tinnitus is 
recurrent and warrants a 10 percent evaluation.  Assignment 
of a 10 percent evaluation is the maximum schedular 
evaluation for tinnitus in this case.  Thus, a schedular 
evaluation greater than 10 percent is not available.  

On review of the record, the veteran is not frequently 
hospitalized for service-connected tinnitus of the left ear 
and there is no objective evidence showing that this 
disability causes a marked interference with employment 
beyond that contemplated in the schedular standards.  
Accordingly, referral for an extraschedular evaluation is not 
warranted.  See VAOPGCPREC 6-96 (1996).


ORDER

A 10 percent, but no higher, initial evaluation for tinnitus, 
left ear, is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


